Citation Nr: 0529614	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition of the veteran's son, R., as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen.

(The issues of entitlement to service connection for diabetes 
mellitus and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities are addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in March 2005.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's son, R., was born in September 1976.  

3.  The evidence does not show that R. was permanently 
incapable of self-support by reason of physical or mental 
defect present at, or before, the date of his eighteenth 
birthday in September 1994.  


CONCLUSION OF LAW

The criteria for recognition of the veteran's son, R., as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen have 
not been met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§§ 3.57, 3.356 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For VA purposes, a "child" is an unmarried person who, 
before reaching age eighteen, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57(a) (2005).  A child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.356(a).  The focus of analysis is on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  38 C.F.R. § 3.356(b).  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case. Id.  

Principal factors for consideration are: 
1) that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; 
3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and 4) the capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services. Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran has alleged that R. has a learning 
disability that started at age three and that he took special 
education courses essentially all throughout school.  A 
disability determination by the Social Security 
Administration dated in February 1995 indicated that R. was 
considered disabled effective January 1990 due to mental 
retardation and speech disorder.  However, records from 
Livonia Public Schools include the report of December 1994 
and September 1995 education plans in which he was classified 
as "Educable Mentally Impaired."  Notes in the December 
1994 education plan, which constitutes the evidence most 
closely approximating the date of R.'s 18th birthday, 
indicated that R. was working part-time at a job he secured 
himself.  It was also recommended that R. do household 
errands to be as independent as possible and open a checking 
account.  This evidence does not support a finding that R. 
was so mentally disabled as to be incapable of self-support.  
38 C.F.R. § 3.356(b)(3). 

In addition, during the March 2005 Travel Board hearing, the 
veteran and his spouse testified that R. worked for a car 
rental company at the airport, cleaning cars, and had been 
doing so for five years.  He had had a previous job as well.  
They indicated that R. now earned about eight dollars per 
hour and that he was doing pretty well.  He had been able to 
work and save enough money to buy a truck.  This evidence of 
employment after the delimiting date, when R. turned 18 years 
old, provides additional support for the conclusion that R. 
was not incapable of self-support at that time. Id.  Although 
the veteran testified that people at work knew that R. was 
disabled and looked out for him, there is no indication or 
showing that R.'s employment is afforded solely upon 
sympathetic or charitable considerations or does not involve 
actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b)(4).  Similarly, although the veteran stated that 
R. lived at home and that he might have trouble living 
independently, this statement is insufficient to demonstrate 
that R. is in fact permanently unable to support himself. Id.      

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against recognition of R. as 
the veteran's child.  38 U.S.C.A. § 5107(b).  The appeal is 
denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letter dated in November 
2003, as well as information provided in a June 2000 letter 
to the veteran, the February 2002 rating decision and January 
2003 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the January 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO's VCAA notice does not predate 
the February 2002 adverse determination on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Similarly, the RO 
has not specifically asked the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board finds that, taken together, the 
documents discussed above provide adequate notice to the 
veteran.  In any event, neither the veteran nor his 
representative has made any allegation or showing that the 
timing or the content of the VCAA notice resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 119 (2005).  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, through the submission of 
evidence, including testimony at the Travel Board hearing, 
and argument, the veteran and his representative have 
demonstrated actual knowledge of the need to provide evidence 
in support of the appeal and the requirements to substantiate 
the claim.  Mayfield, 19 Vet. App. at 121.   

The Board also finds compliance with the duty to assist.  
38 U.S.C.A. § 5103A.  The RO has secured records from the 
Social Security Administration.  The veteran has not 
identified any other federal, service, VA, or private 
evidence of any sort relevant to the appeal.    


ORDER

Recognition of the veteran's son, R., as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen is denied.



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


